AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Eastern District
                                                    __________        of North
                                                                 District      Carolina
                                                                          of __________

PAUL JONES AND MARK FITZHENRY, on behalf of                            )
   themselves and all others similarly situated,                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                          Civil Action No. 5:19-cv-00394-BO
                                                                       )
   SAFE STREETS USA LLC, ACQUITY LLC AND                               )
    TEKTIKS INNOVATIVE NETWORK USA INC.,                               )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Acquity LLC c/o Kevin Scobee
                                           1745 Shea Center Drive
                                           4th Floor
                                           Highlands Ranch, CO 80129




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Avi R. Kaufman
                                           kaufman@kaufmanpa.com
                                           KAUFMAN P.A.
                                           400 NW 26th Street
                                           Miami, FL 33127
                                           Telephone: (305) 469-5881

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                PETER A. MOORE, JR.
                                                                              CLERK OF COURT

            3/12/2020
Date:
                                                                                          Signature of Clerk or Deputy Clerk




                       Case 5:19-cv-00394-BO Document 60 Filed 03/12/20 Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:19-cv-00394-BO

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




                        Case 5:19-cv-00394-BO Document 60 Filed 03/12/20 Page 2 of 2
